IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                            :   No. 2479 Disciplinary Docket No. 3
                                            :
JOHN ANDREW KLAMO                           :   Board File No. C1-18-184
                                            :
                                            :   (Supreme Court of New Jersey,
                                            :   D-185 September Term 2016)
                                            :
                                            :   Attorney Registration No. 34695
                                            :
                                            :   (Out of State)


                                         ORDER


PER CURIAM


       AND NOW, this 29th day of June, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline, John

Andrew Klamo is suspended from the practice of law in the Commonwealth of

Pennsylvania for three months. He shall comply with all the provisions of Pa.R.D.E. 217.